IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :              No. 2263 Disciplinary Docket No. 3
                                :
                Petitioner      :              File Nos. C2-15-786, C2-15-1039, and C2-
                                :              15-1050
                                :
           v.                   :              Attorney Registration No. 33185
                                :
GREGORY GERARD STAGLIANO        :              (Delaware County)
                                :
                Respondent      :
                                :

                                         ORDER

PER CURIAM


       AND NOW, this 27th day of May, 2016, upon consideration of the Certificate of

Admission of Disability by Attorney, and the Motion to Supplement the Certificate of

Disability, the latter motion is granted, Gregory Gerard Stagliano is immediately

transferred to inactive status for an indefinite period and until further Order of the Court

per Pa.R.D.E. 301(e). Respondent shall comply with all of the provisions of Pa.R.D.E.

217.

       The Rule to Show Cause entered on April 21, 2016, is discharged, and all

pending disciplinary proceedings shall be held in abeyance, except for the perpetuation

of testimony and the preservation of documentary evidence. Respondent is specifically

directed to comply with the remainder of this Court’s April 21, 2016 order and provide

the Office of Disciplinary Counsel with the names and addresses of all clients and other

entities with respect to which he is a fiduciary, showing the dates, amounts and

circumstances of the entrustment and the current balance thereof, as well as the banks

and account numbers in which such funds are currently maintained.              All financial
institutions in which Respondent holds fiduciary funds shall freeze such accounts

pending further action by a court of appropriate jurisdiction.